Case: 19-10874     Document: 00516454595         Page: 1    Date Filed: 08/31/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 31, 2022
                                  No. 19-10874                        Lyle W. Cayce
                                                                           Clerk

   Barbara Harrison, by her next friend and guardian, Marguerite
   Harrison,

                                                            Plaintiff—Appellee,

                                      versus

   Cecile Erwin Young, in her official capacity as the Executive
   Commissioner, Texas Health and Human Services Commission,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-01116


   Before King, Jones, and Costa, Circuit Judges.
   Gregg Costa, Circuit Judge:
         This dispute is about whether Texas must provide around-the-clock
   nursing services to a disabled individual even though the expense of doing so
   exceeds the cost cap in the state’s Medicaid program. Plaintiff contends that
   the Americans with Disabilities Act and Rehabilitation Act require this
   service because the alternative of institutionalization would amount to
   discrimination. The district court issued a preliminary injunction requiring
   Texas to provide the nursing services. Although we conclude that the district
Case: 19-10874       Document: 00516454595             Page: 2      Date Filed: 08/31/2022




                                        No. 19-10874


   court has jurisdiction to hear this suit under Ex parte Young, we vacate the
   injunction and remand for the district court to make additional findings.
                                              I
          Barbara Harrison suffers from cerebral palsy, epilepsy, obstructive
   sleep apnea, severe dysphagia, gastrostomy tube dependence, scoliosis, and
   substantial intellectual disabilities. Because of those conditions, Harrison
   needs intensive medical care.          The Texas Health and Human Service
   Commission (HHSC)—of which defendant Cecile Erin Young is now
   Commissioner 1—pays for Harrison to receive that care from Berry Family
   Services, a community-based care center near Dallas.
           Until Harrison’s health deteriorated in early 2018, her care was
   funded through a Medicaid program that states can adopt to provide home-
   and community-based care for persons with disabilities who would otherwise
   require institutionalization. 42 U.S.C. § 1396n(c)(1). This is called a
   “waiver” program because approval of such a plan by the federal Centers for
   Medicare and Medicaid waives a number of Medicaid requirements, such as
   the requirements that a plan be available throughout the state and that a
   single standard be used for financial eligibility. Id. § 1396n(c)(3) (referring to
   42 U.S.C. §§ 1396a(a)(1), (a)(10)(C)(i)(III)).            As with other Medicaid
   programs, the source of these funds includes a mix of federal and state
   dollars.
           Such waiver plans are aimed at promoting “cost-effectiveness and
   efficiency.” Id. § 1396n(b). To ensure those goals, a state must certify that
   the average per-person cost of providing home and community care through
   the waiver program does not exceed the average cost of providing that care


          1Courtney Phillips was Commissioner when the suit was litigated in district court
   and when the appeal was filed.




                                              2
Case: 19-10874       Document: 00516454595         Page: 3   Date Filed: 08/31/2022




                                    No. 19-10874


   in an institution. Id. § 1396n(c)(2)(D). Texas’s waiver program thus
   provides home- and community-based care only if the annual cost of care is
   less than approximately $170,000. 40 Tex. Admin. Code § 9.155(a)(3)
   (2016).
            To cover expenses that would surpass the limit in the waiver plan,
   HHSC may use general state revenues. If HHSC chooses not to use those
   funds for a patient whose cost of home care exceeds the cap,
   institutionalization is the only remaining option for government-funded care.
   Indeed, one of the prerequisites for using general revenue for home care is a
   determination that “there is no other available living arrangement in which
   the person’s health and safety can be protected at that time, as evidenced by:
   (i) an assessment conducted by clinical staff of the commission; and (ii)
   supporting documentation, including the person’s medical and service
   records.” General Appropriations Act, 85th Leg., R.S., art. II, §
   23(b).
            In April 2018, Harrison’s worsening health required additional care
   that exceeded the cap in the waiver program. Her primary care physician
   concluded that she faces a substantial risk of death if a nurse does not attend
   to her constantly. Harrison proposed a plan that included around-the-clock
   nursing care at an annual cost of approximately $330,000—well in excess of
   the $170,000 cap for the community-based service program. To make up the
   difference, Harrison requested that the HHSC use general revenue funds.
   The agency denied Harrison’s request, concluding that her needs could be
   met in a state facility based on the opinion of a doctor who reviewed
   Harrison’s medical records and visited her. But HHSC approved Harrison
   for eight hours of daily nurse care in the community care center where she
   has been residing since 2017.




                                          3
Case: 19-10874         Document: 00516454595               Page: 4       Date Filed: 08/31/2022




                                           No. 19-10874


           Harrison’s guardian sought administrative review. 2 The Medicaid
   hearing officer decided that Harrison was ineligible to receive the home- and
   community-based service program funds because the cost of her proposed
   plan exceeded the $170,000 cap. The parties, though, had not disputed that
   cost issue. Harrison had asked the officer to review HHSC’s refusal to dip
   into the general revenues. The agency argued that there is no administrative
   review of that discretionary decision. The hearing officer was silent on the
   disputed issue, not addressing HHSC’s refusal to use general revenue.
           Harrison’s guardian then brought this suit, alleging that the HHSC
   Commissioner discriminated against Harrison because of her disability,
   violating the Americans with Disabilities Act and the Rehabilitation Act. The
   complaint also asserts a section 1983 claim alleging that depriving Harrison
   of the general revenue funds without a hearing violates due process. The
   plaintiff asked the district court to enter a preliminary injunction ordering the
   Commissioner to maintain 24/7 nurse care until a Medicaid fair-hearing
   officer resolves whether HHSC should use general revenue funds to pay for
   her community care and whether her care complies with the ADA.
           The district court issued the requested injunction.                              The
   Commissioner appeals.
                                                 II
           We first address whether the district court had jurisdiction. The
   Eleventh Amendment generally bars private individuals from suing states in
   federal court. 3 Bd. of Trs. of the Univ. of Ala. v. Garrett, 531 U.S. 356, 363


           2  Harrison’s guardian had filed a federal suit in 2018 that was soon dismissed after
   HHSC agreed to provide 24-hour nurse care pending the administrative hearing.
            3 That sovereign immunity can, however, be waived or abrogated. In a footnote in

   her brief, Harrison argues that Texas waived sovereign immunity for suits under section
   504 of the Rehabilitation Act, one of the two disability-discrimination statutes at issue here.




                                                 4
Case: 19-10874        Document: 00516454595              Page: 5       Date Filed: 08/31/2022




                                          No. 19-10874


   (2001). There is, however, an important exception when a plaintiff seeks
   injunctive relief to enjoin ongoing violations of federal law. Va. Off. for Prot.
   & Advoc. v. Stewart, 563 U.S. 247, 254–56 (2011); Ex parte Young, 209 U.S
   123, 156 (1908). A state official violating federal law can be sued for
   prospective relief. Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S.
   635, 645 (2002).
           Does Ex parte Young allow this suit being brought against another state
   official named Young? The general dividing line is between impermissible
   suits seeking remedies for past violations of federal law and permissible suits
   seeking prospective relief to prevent ongoing violations. A request for
   injunctive relief does not automatically put a suit on the Ex parte Young side
   of the line. The key is not the type of relief sought but whether the remedy
   is preventing ongoing violations of federal law as opposed to past ones.
   Edelman v. Jordan, 415 U.S. 651, 664 (1974) (contrasting the permissible
   prospective relief granted in Young with the impermissible retrospective
   relief sought in Edelman). A state employee fired because of her disability
   could not obtain an award of “equitable restitution” requiring the state
   official to pay her for lost wages. Id. at 668 (concluding that such a remedy is
   “in practical effect indistinguishable in many aspects from an award of
   damages against the State”); see also Garrett, 531 U.S. at 374 (holding that the
   Eleventh Amendment bars suits for damages under Title I of the ADA). But
   such an employee could sue the state seeking reinstatement. See Nelson v.
   Univ. of Tex. at Dallas, 535 F.3d 318, 322 (5th Cir. 2008) (“[R]einstatement



   See Miller v. Tex. Tech Univ. Health Scis. Ctr., 421 F.3d 342, 352 (5th Cir. 2005) (en banc)
   (holding that a state waives sovereign immunity from claims arising under section 504 by
   accepting the relevant federal financial assistance). The Commissioner responds that
   Harrison did not raise this argument in district court. We need not decide whether
   Harrison forfeited this argument given our conclusion that the suit seeks prospective relief
   under Ex parte Young.




                                                5
Case: 19-10874      Document: 00516454595           Page: 6   Date Filed: 08/31/2022




                                     No. 19-10874


   [is] an acceptable form of prospective relief that may be sought through Ex
   parte Young”).
          A prospective remedy like reinstatement will, of course, have some
   effect on the state treasury. The reinstated worker will have to be paid going
   forward. But that impact on the fisc does not take the suit outside Young’s
   ambit. Ex parte Young itself had an “effect on the States’s revenues, since
   the state law which the Attorney General was enjoined from enforcing
   provided substantial monetary penalties against railroads which did not
   conform to its provisions.” Edelman, 415 U.S. at 667. Much bigger drains
   on state funds resulted from a number of Supreme Court cases, brought
   under Young, that required future payment of welfare benefits. Id. (citing
   Graham v. Richardson, 403 U.S. 365 (1971); Goldberg v. Kelly, 397 U.S. 254
   (1970)); see also Milliken v. Bradley, 433 U.S. 267, 288−90 (1977) (holding that
   the Eleventh Amendment did not bar an injunction to eliminate a segregated
   school system and share ongoing educational costs among defendants).
   Closer to home, we allowed a suit for injunctive relief against a previous
   HHSC Commissioner for allegedly denying access to the same Medicaid
   program at issue here. McCarthy ex rel. Travis v. Hawkins, 381 F.3d 407, 414
   (5th Cir. 2004). These cases show that even when substantial sums are at
   stake, “an ancillary effect on the state treasury is a permissible and often an
   inevitable consequence of the principle announced in Ex parte Young.”
   Edelman, 415 U.S. at 668.
          It follows that despite its potential impact on the Texas treasury,
   Harrison’s suit is properly brought under Young because it seeks only
   prospective relief to remedy ongoing violations of law. That Harrison seeks
   only forward-looking relief distinguishes this suit from cases like Edelman and
   Ford Motor Co. v. Department of Treasury, 323 U.S. 459 (1945), in which the
   injunctions against state officials required payments to compensate for past
   violations of the law. In Edelman, sovereign immunity barred a district court




                                          6
Case: 19-10874       Document: 00516454595          Page: 7   Date Filed: 08/31/2022




                                     No. 19-10874


   from ordering states to compensate federal-aid applicants whose applications
   were processed too slowly before the injunction issued. 415 U.S. at 668. In
   Ford Motor, sovereign immunity barred a district court from ordering a state
   to return taxes it previously collected in violation of federal law. 323 U.S. at
   460–62; see also Turnage v. Britton, 29 F.4th 232, 239–40 (5th Cir. 2022)
   (holding that sovereign immunity barred suit against state officials seeking
   interest for refund payments based on unlawful utility rate increase). By
   contrast, any costs Texas would incur if Harrison were to succeed would be
   based on her future needs.        In fact, there is not even possibility of
   retrospective relief as up to now Harrison has received all the Medicaid care
   she has sought.
          The Commissioner also misses the mark in arguing that Pennhurst
   State School & Hospital v. Halderman, 465 U.S. 89 (1984), bars this suit.
   Pennhurst emphasizes another requirement for Ex parte Young: the plaintiff
   must be seeking to prevent an ongoing violation of a federal law. Id. at 106.
   Suits to enjoin violations of state law do not get around sovereign immunity.
   Id. Harrison’s claims, however, arise under federal law—the Rehabilitation
   Act, the Americans with Disabilities Act, and the Due Process Clause of the
   14th Amendment. Federal jurisdiction thus does not offend Pennhurst. See,
   e.g., Jordan v. Fisher, 823 F.3d 805, 809−10 (5th Cir. 2016) (holding that
   sovereign immunity and Pennhurst do not bar a section 1983 lawsuit alleging
   that failure to adhere to state law violated federal due process); Raj v. La.
   State Univ., 714 F.3d 322, 327−29 (5th Cir. 2013) (holding that sovereign
   immunity and Pennhurst barred only state law claims when a defendant
   brought both federal and state causes of action seeking the same relief).
          Sovereign immunity does not bar this suit.            There is federal
   jurisdiction.




                                          7
Case: 19-10874      Document: 00516454595           Page: 8      Date Filed: 08/31/2022




                                     No. 19-10874


                                          III
          We thus review the injunction. For a preliminary injunction to issue,
   a plaintiff must show: (1) a substantial likelihood of success on the merits, (2)
   a substantial threat of irreparable harm absent the injunction, (3) that the
   harm she will suffer without the injunction outweighs the cost to comply with
   the injunction, and (4) that the injunction is in the public interest. Jefferson
   Cmty. Health Care Ctrs., Inc. v. Jefferson Par. Gov’t, 849 F.3d 615, 624 (5th
   Cir. 2017). We review the district court’s grant of Harrison’s preliminary
   injunction for abuse of discretion, reviewing underlying factual findings for
   clear error and legal conclusions de novo. Atchafalaya Basinkeeper v. U.S.
   Army Corps of Eng’rs, 894 F.3d 692, 696 (5th Cir. 2018).
                                          A
          In addressing the plaintiff’s likelihood of prevailing, we first consider
   whether she is likely to overcome the Commissioner’s argument that the
   district court should abstain from exercising jurisdiction.
          District courts have discretion to abstain from deciding unclear
   questions of state law arising in complex state administrative schemes when
   federal court intervention would undermine uniform treatment of local
   issues. New Orleans Pub. Serv., Inc. v. Council of New Orleans, 491 U.S. 350,
   362 (1989) (NOPSI); Burford v. Sun Oil Co., 319 U.S. 315, 332 (1943). But
   this “Burford abstention is disfavored as an abdication of federal
   jurisdiction.” Aransas Proj. v. Shaw, 775 F.3d 641, 653 (5th Cir. 2014); see
   also Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817
   (1976) (recognizing that federal courts have a “virtually unflagging
   obligation” to exercise the jurisdiction Congress gives them). In deciding
   whether to abstain under Burford, district courts consider: (1) whether the
   plaintiff raises state or federal claims, (2) whether the case involves unsettled
   state law or detailed local facts, (3) the importance of the state’s interest in




                                          8
Case: 19-10874      Document: 00516454595          Page: 9   Date Filed: 08/31/2022




                                    No. 19-10874


   the litigation, (4) the state’s need for a coherent policy in the area, and (5)
   whether there is a special state forum for judicial review. Grace Ranch, L.L.C.
   v. BP Am. Prod. Co., 989 F.3d 301, 313 (5th Cir. 2021).
          The first factor counsels against abstention as Harrison raises only
   federal claims (under the ADA, the Rehabilitation Act, and section 1983).
          The second factor likewise supports the court’s excercising its
   jurisdiction. The case does not require a federal court to resolve unsettled
   state law or apply detailed facts related to local conditions. The state
   statutory scheme seems clear, as our due process analysis below
   demonstrates. Evaluating Harrison’s claims requires applying federal law to
   her circumstances, an exercise of judicial authority well within the expertise
   of federal courts. See Romano v. Greenstein, 721 F.3d 373, 380 (5th Cir. 2013)
   (declining to abstain when Medicaid beneficiary alleged her benefits were
   terminated in violation of the federal Medicaid Act and Due Process Clause
   of the 14th Amendment).
          The third factor does point towards abstention. Texas has a strong
   interest in deciding how it allocates state funds. That is somewhat offset by
   the countervailing federal interest in combating disability discrimination. Cf.
   Aransas Proj., 775 F.3d at 650–51 (balancing state and federal interests in
   Endangered Species Act context).          Plus, Medicaid is a program of
   cooperative federalism that involves the expenditure of both state and federal
   funds. Although this factor still favors abstention, “[t]he weight” it receives
   depends on the next factor, “which focuses on the potential for federal
   disruption of a coherent state policy.” Grace Ranch, 989 F.3d at 316.
          Whether a lawsuit might cause a complex state administration “to
   crumble” is the “fundamental Burford concern.” Id. at 319; see also NOPSI,
   491 U.S. at 362 (reasoning that Burford abstention is primarily concerned
   with preventing federal court rulings from disrupting the uniform application




                                         9
Case: 19-10874      Document: 00516454595            Page: 10    Date Filed: 08/31/2022




                                      No. 19-10874


   of state policy). This lawsuit by a single Medicaid recipient does not risk
   “recurring and confusing federal intervention in an ongoing state scheme.”
   Wilson v. Valley Elec. Membership Corp., 8 F.3d 311, 315 (5th Cir. 1993).
   Although ordering Young to provide services to Harrison would reduce
   funds available for other state priorities, Young cites no case holding that
   merely ordering the expenditure of state funds represents the federal court
   interference with an “interdependent” administrative scheme that Burford
   seeks to prevent. Grace Ranch, 989 F.3d at 317. To the contrary, we have
   rejected abstention in another suit seeking an order to provide Medicaid
   services. Romano, 721 F.3d at 380.
          The final factor also counsels against abstention as Texas does not
   have a special forum for judicial review of Medicaid determinations.
          With the scorecard lopsided in favor of exercising jurisdiction, it is
   unlikely the district court abused its discretion in declining to abstain. See
   Grace Ranch, 989 F.3d at 319 (holding that abstention was not warranted even
   when the first three factors favored abstention).
                                           B
          Although Harrison has shown that the district court should hear her
   claims, we conclude she is unlikely to succeed on one of them: her due
   process claim.
          States cannot “deprive any person of life, liberty, or property, without
   due process of law.” U.S. Const. amend. XIV, § 1. The preliminary
   question is whether Harrison has a property interest in receiving Texas
   general revenue to pay for 24/7 nursing care.
          We have a hard time seeing such a property right. Individuals have a
   constitutionally protected property interest in social welfare benefits when a
   statute entitles them to the benefits if they satisfy eligibility criteria. See Bd.




                                           10
Case: 19-10874     Document: 00516454595            Page: 11   Date Filed: 08/31/2022




                                     No. 19-10874


   of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972). Social Security
   disability benefits are an example of such a property interest. See Mathews v.
   Eldridge, 424 U.S. 319, 332 (1976); see also Goldberg v. Kelly, 397 U.S. 254,
   261–62 (1970) (recognizing property interest in state welfare payments when
   statute entitles a recipient to them). Such a property interest likely exists for
   Texas’s Medicaid “waiver” program that provides home- and community-
   based care. Those who satisfy the criteria for that program have a “legitimate
   claim of entitlement” to participate. Roth, 408 U.S. at 577. But Harrison
   concedes she no longer qualifies for that program as her medical needs now
   far exceed the spending cap.
           Given her concession that she no longer qualifies under the waiver
   program, no statute promises Harrison the home care she is seeking. Id.
   (explaining that a “claim of entitlement” to benefits must be “grounded in
   the statute defining eligibility for them”).        Texas law says HHSC is
   “authorized” to use general funds for home-care services in certain
   situations but does not require the agency to do so or otherwise guarantee
   such benefits to Medicaid beneficiaries. Without “mandatory language”
   requiring the payment of benefits, a claimant has no property interest in the
   requested funds. Ridgely v. FEMA, 512 F.3d 727, 736 (5th Cir. 2008) (quoting
   Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 463 (1989)) (finding it unlikely
   that applicants for FEMA rental assistance had a property interest in those
   benefits because neither statutes nor regulations contained “‘explicitly
   mandatory language’ that entitles an individual to receive benefits if he
   satisfies that criteria”).   A “benefit is not a protected entitlement if
   government officials may grant or deny it in their discretion.” Town of Castle
   Rock v. Gonzales, 545 U.S. 748, 756 (2005). HHSC appears to have that
   discretion in deciding whether to use general revenue for home- or
   community-care services that exceed the cap in Texas’s Medicaid waiver
   plan.




                                          11
Case: 19-10874       Document: 00516454595            Page: 12   Date Filed: 08/31/2022




                                       No. 19-10874


           Because it is unlikely that Harrison has a property interest in the
   treatment she is seeking, a preliminary injunction was not warranted on her
   due process claim. See Cardoni v. Prosperity Bank, 805 F.3d 573, 589 (5th Cir.
   2015) (noting importance of the “likelihood of success” factor in holding that
   preliminary injunction was not warranted based on plaintiff’s failure to meet
   this first factor).
                                            C
           That leaves the Rehabilitation Act and ADA claims as the only
   potential source for the injunction.
           “Unjustified isolation” of disabled individuals in institutions rather
   than community placement is unlawful discrimination under the ADA and
   the Rehabilitation Act. Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 597
   (1999). That requirement is rooted in an ADA regulation providing that “[a]
   public entity shall administer services, programs, and activities in the most
   integrated setting appropriate to the needs of qualified individuals with
   disabilities.” 28 C.F.R. § 35.130(d), quoted in Olmstead, 527 U.S. at 592.
           The     difficulty   is   determining      when   institutionalization   is
   “unjustified.”        States accordingly must treat disabled individuals in
   community settings if: (1) treatment professionals determine such placement
   is appropriate, (2) the individual does not oppose the placement, and (3) the
   placement can be reasonably accommodated, taking into account state
   resources and the needs of other disabled individuals. Olmstead, 527 U.S. at
   607.
           In addressing plaintiff’s likelihood of prevailing, the district court
   recognized conflicting evidence on whether 24-hour nursing care was
   necessary but “afford[ed] more weight to the opinion of Harrison’s
   doctors.” We do not see clear error in that credibility determination. And




                                           12
Case: 19-10874      Document: 00516454595            Page: 13   Date Filed: 08/31/2022




                                      No. 19-10874


   the second requirement—Harrison’s desire to remain at the community care
   center with nursing care—was not contested.
          That leaves the third requirement: the reasonable accommodation
   inquiry that is the crux of an ADA claim. The district court concluded that
   plaintiff is likely to show the 24/7 nursing care is a reasonable
   accommodation because she provided a cost estimate showing that the
   alternative of institutionalization would be slightly more expensive.
   ($333,204.85 for institutionalization versus $327,923.10 for community-
   based care with a nurse always present). But Olmstead warned against “so
   simple” a focus on just the marginal costs of the plaintiff’s treatment. Id. at
   604 (explaining that such a limited focus “overlooks costs the State cannot
   avoid; most notably, a ‘State . . . may experience increased overall expenses
   by funding community placements without being able to take advantage of
   the savings associated with the closure of institutions’” (omission in original)
   (quoting Brief for United States as Amicus Curiae at 21, Olmstead, 527 U.S.
   581)). Determining whether an Olmstead accommodation is reasonable
   requires “taking into account the resources available to the State and the
   needs of others with . . . disabilities.” Id. at 607.
          Although we recognize that the Commissioner did not offer its own
   evidence of costs at this early stage in the case, we nonetheless conclude that
   the narrow, marginal cost comparison the district court relied on—one that
   just barely showed institutionalization to be more costly—is not sufficient to
   determine that plaintiff is likely to succeed on her disability-discrimination
   claims. That is especially so when the plaintiff cites no case, nor could we
   find one, holding that Olmstead requires community-care services that would
   exceed the federally approved cost cap on a Medicaid program that provides
   an alternative to institutionalization. In fact, other courts have rejected
   Olmstead claims that would exceed similar caps on Medicaid programs. See,
   e.g., Arc of Wash. State Inc. v. Braddock, 427 F.3d 615, 620–22 (9th Cir. 2005)




                                           13
Case: 19-10874     Document: 00516454595             Page: 14   Date Filed: 08/31/2022




                                      No. 19-10874


   (rejecting ADA class action that sought expansion of the cap on the number
   of enrollees in Medicaid waiver plan because the existence of the plan showed
   the state’s commitment to deinstitutionalization). And the cost cap of
   roughly $170,000 in Texas’s Medicaid waiver plan is itself some evidence of
   the relevant costs as federal law allows approval of waiver plans only if “the
   average per capita expenditure estimated by the State in any fiscal year for
   medical assistance provided with respect to such individuals does not exceed
   100 percent of the average per capita expenditure that the State reasonably
   estimates would have been made . . . for such individuals if the waiver had
   not been granted.” 42 U.S.C. § 1396n(c)(2)(D).
          A “preliminary injunction is an extraordinary remedy which should
   not be granted unless the party seeking it has ‘clearly carried the burden of
   persuasion.’” PCI Transp., Inc. v. Fort Worth & W.R. Co., 418 F.3d 535, 545
   (5th Cir. 2005) (quotation omitted). On the current record, plaintiff has not
   shown that she can prevail on an Olmstead claim seeking services that exceed
   the cost cap in Texas’s Medicaid waiver program.
                                  *        *         *
          We VACATE the preliminary injunction and REMAND for further
   proceedings.




                                          14
Case: 19-10874     Document: 00516454595           Page: 15   Date Filed: 08/31/2022




                                    No. 19-10874


   Edith H. Jones, Circuit Judge, concurring:
          I concur in the opinion and decision to remand but am skeptical, not
   only because no court has yet issued an individual treatment plan in this
   setting, but for several additional reasons, that the plaintiff has slender
   likelihood of prevailing on remand. First, the extent to which Olmstead
   remains definitive is unclear to me in light of the 2008 amendments to the
   ADA. Second, Justice Kennedy’s concurrence in Olmstead, which furnished
   the fifth vote for the Supreme Court’s judgment, emphasizes that
   (a) whether “isolation” is justified includes considerations such as the fact
   that the ADA does not require individual treatment plans, Olmstead,
   527 U.S. at 613–14, 119 S. Ct. at 2193, and (b) federalism costs inherent in
   federal court decrees concerning state-managed programs must be taken
   seriously, id. at 610, 2192. Third, the extent to which the plaintiff is a
   qualified individual under ADA, that is, a person who would actually benefit
   from her community placement as opposed to institutionalization, is
   disputed on this record and, indeed, may have changed since the preliminary
   injunction hearing. These second and third points reinforce that Olmstead’s
   reasoning does not boil down to a mere comparative cost analysis in this case.




                                         15